Dismissed and Memorandum Opinion filed September 6, 2007







Dismissed
and Memorandum Opinion filed September 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00111-CV
____________
 
CHARLES KENNETH GRANTHAM,
Appellant
 
V.
 
LISA MCLEMORE GRANTHAM, Appellee
 

 
On Appeal from 308th District Court
Harris County, Texas
Trial Court Cause No.
2005-61830
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 5, 2006.  The clerk=s record was filed on March 30,
2007.  The reporter=s record was filed May 4, 2007.  No brief was filed.
On July
12, 2007, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before August 13, 2007, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 6, 2007.
Panel consists of Chief
Justice Hedges, Justices Yates and Frost.